*561
ORDER

PER CURIAM.
AND NOW, this 11th day of March 2014, the Petition for Allowance of Appeal is GRANTED, the Superior Court’s decision is VACATED, and the matter is REMANDED, to the Common Pleas Court for further proceedings consistent with Commonwealth v. Holmes, 621 Pa. 595, 79 A.3d 562 (2013).
Mr. Justice Stevens would deny, clarifying that he would not want to encourage trial courts to automatically accept claims of ineffectiveness simply because of the alleged failure of counsel to mention deportation as a possible consequence.